Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 9, 2007                                                                                            Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  Rehearing No. 535                                                                                       Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  130245                                                                                                Stephen J. Markman,
                                                                                                                       Justices


  PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellant,

            Cross-Appellee,       

                                                                     SC: 130245
  v                                                                  COA: 256066
                                                                     Oakland CC: 2003-193910-FC
  RANDY R. SMITH, 

             Defendant-Appellee, 

             Cross-Appellant. 

  ____________________________________


                 In this cause, a motion for rehearing is considered and it is DENIED.

                 Cavanagh and Kelly, JJ., would grant rehearing.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 9, 2007                        _________________________________________
                                                                                Clerk